                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

KRISTOPHER TIRTEL,

             Plaintiff,

v.                                     Case No:   2:18-cv-481-FtM-99MRM

SUNSET AUTO & TRUCK, LLC, a
Florida limited liability
company, AMB MOTORS, INC., a
Florida   corporation,   and
CARMAX   AUTO   SUPERSTORES,
INC.,       a       Virginia
corporation,

             Defendants.


                               OPINION AND ORDER

     This matter comes before the Court on defendant Carmax Auto

Superstores, Inc.’s Motion to Dismiss Amended Complaint (Doc. #51)

filed   on   November     7,   2018.     Plaintiff   filed   a   Response   in

Opposition (Doc. #56) on November 21, 2018.            For the reasons set

forth below, the Motion is denied.

                                        I.

     This case involves a fraudulent odometer disclosure claim

brought under the Federal Odometer Act, 49 U.S.C. § 32701 et seq.,

and the Florida Deceptive and Unfair Trade Practices Act, Fla.

Stat. § 501.201 et seq. (FDUTPA).            On or about March 15, 2018,

Sunset Auto & Truck, LLC sold plaintiff Kristopher Tirtel a 2008

GMC Yukon XL, which had an odometer reading of 138,616.                (Doc.
#49.)    Contemporaneous   with    the    sale,   Sunset   Auto   provided

plaintiff with two documents showing that the mileage was 138,616

- a Loanliner Documentary Draft 1 from Tirtel’s lender (Doc. #49-

1) and a NADA web printout 2 faxed to his lender by Sunset Auto

(Doc. #49-2).   However, the Bill of Sale (Doc. #49-3) stated:

“Odometer Reading: EXEMPT.”    According to the NADA printout, the

GMC had a clean retail value of $18,575 at that time.             No other

odometer disclosure or acknowledgment was provided to plaintiff

and he purchased the GMC for $15,400. 3

     Almost immediately after purchasing the GMC, it began having

major mechanical problems.    (Doc. #49, ¶ 18.)      Tirtel took the GMC

back to Sunset Auto, who advised him that the GMC needed extensive

repairs for a vehicle with a mileage of only around 140,000.         (Id.,

¶ 20.)   Believing the GMC to be a “gas guzzler”, on April 24,

2018, plaintiff took the vehicle to a CarMax dealership to get a

trade-in valuation.   (Id., ¶¶ 22-23.)        CarMax ran an Autocheck®



     1 Sunset Auto completed the Loanliner Documentary Draft,
filling in all of the handwritten information including the vehicle
mileage section, where it states that the GMC had 138,616 miles
and Sunset Auto did not write exempt on the Draft. (Doc. #49, ¶
13(a).)
     2 Sunset Auto inputed the information and generated the NADA
printout in order to disclose the GMC’s value.      (Doc. #49, ¶
13(b).)
     3 After all taxes, fees, and other costs, including negative
equity payoff of Tirtel’s trade-in vehicle, the total contract
purchase price was $17,632.16, plus $300 for gap insurance, and
$71.40 for documentary stamps. (Docs. ##49-3 – 49-4.)



                                  - 2 -
title report and the odometer discrepancy was discovered.                    As a

result, the trade-in appraisal came in at only $5,000.                   (Id., ¶

24; Doc. #49-5.)

      The title report provided to plaintiff by CarMax reflects

that on November 10, 2014, the GMC registered an odometer reading

of 199,689 miles at auction.          Then, on September 24, 2015, the GMC

registered an odometer reading of only 98,000 miles.                   (Doc. #49-

5.)   Upon discovering this information, plaintiff contacted Sunset

Auto, demanding a return of his money.               At this point, “Sunset

Auto claimed that it knew nothing about the odometer issue, and

that it purchased the GMC from CarMax at auction believing the

mileage to be as reflected on the odometer.”                  (Doc. #49, ¶ 26.)

Confronted   with      this   news,   and    following    a   review    of   their

information, “CarMax acknowledged that it sold the GMC to Sunset

Auto at auction with the rollback mileage and promised to make

things right.”      (Id., ¶ 28.)      Both Sunset Auto and CarMax refused

to resolve the situation.        Plaintiff states that both Sunset Auto

and CarMax “knew or should have known” that the odometer had been

rolled   back,   “to    the   point   that    it   was   reckless   or    grossly

negligent not to know,” and they sold the GMC to him with the

intent to defraud him, causing financial damage.                (Id., ¶ 32.)

      For purposes of the Motion to Dismiss, the Court outlines the

pertinent title history for the GMC, as set forth in Exhibits F-J

to the Amended Complaint.         On December 2, 2014, DAB Auto World &



                                      - 3 -
Leasing transferred the GMC to AMB Motors, Inc. 4, with a mileage

of 199,689.       (Doc. #49, ¶ 34.)            On September 24, 2015, AMB

transferred the GMC to Adain Samuell Lago with a stated mileage of

only 98,000, over 100,000 less than when AMB acquired ownership.

(Id., ¶ 35.)     On July 22, 2017, Lago transferred the GMC to CarMax

at its Fort Myers location, reporting a mileage of 138,616.              (Id.,

¶ 36.)       On July 27, 2017, CarMax transferred the GMC to Sunset

Auto, reporting an actual mileage of 138,616.                 (Id., ¶ 37.)

Plaintiff obtained title from Sunset Auto on March 16, 2018.

       On July 10, 2018, plaintiff filed a two-count Complaint,

alleging odometer fraud against Sunset Auto and CarMax.                  (Doc.

#1.)       The Court dismissed the initial Complaint for failure to

state a claim, finding that there was no disclosure required by

Sunset Auto because at the time of the transfer the GMC was within

the exemption period provided by Florida law.              (Doc. #44.)     The

Federal Odometer Act and regulations expressly exempt vehicles

manufactured ten years before the date of sale, and plaintiff

provided the Court with no authority for the proposition that

Sunset Auto waived the exemption because of its disclosure.                The

Court      provided   plaintiff   an    opportunity   to   file   an   amended

complaint setting forth a Federal Odometer Act claim against Sunset



       4
       AMB Motors, Inc. is named as a defendant but has not yet
been served and plaintiff has requested an extension of time to
serve AMB. (Docs. ##43, 45.)



                                       - 4 -
Auto.    Plaintiff filed a two-count Amended Complaint (Doc. #49)

on October 23, 2018, asserting the same claims.     CarMax moves to

dismiss both counts, re-asserting the argument that the GMC is

exempt from odometer disclosure.

                                 II.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”    Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).    To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”    Id. at 555, 127 S. Ct. 1955.   See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth”, Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).



                                - 5 -
“Threadbare        recitals    of    the    elements     of    a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                         Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s       liability     fall     short        of   being    facially

plausible.”         Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir.   2012)       (internal    quotation     marks      and    citations       omitted).

Thus, the Court engages in a two-step approach: “When there are

well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an

entitlement to relief.”             Iqbal, 556 U.S. at 679.

                                           III.

       A. Federal Odometer Act (Count I)

       The Federal Odometer Act, codified in 49 U.S.C. §§ 32701-

32711, “imposes on car dealers various requirements intended to

ensure      that    automobile      consumers      are   provided        with    accurate

statements of a car’s mileage ... to prevent consumers from being

defrauded about the mileage of vehicles they [are] looking to

purchase.”         Coleman v. Lazy Days RV Ctr., Inc., No. 8:05–cv–00930–

T–17–TBM, 2006 WL 2131303, *3 (M.D. Fla. July 28, 2006) (citing

the Federal Odometer Act).                 “The Odometer Act allows private

parties to recover money damages from those that violate its

provisions with the intent to defraud.”                       Owens v. Samkle Auto.

Inc., 425 F.3d 1318, 1321 (11th Cir. 2005).




                                           - 6 -
       Here, Tirtel alleges that “Defendants made a false statement

to the transferee” in violation of the Federal Odometer Act.   (Doc.

#49, ¶ 41.)    49 U.S.C. § 32705, in relevant part, provides that

       (a)(1)   Disclosure requirements.   Under  regulations
       prescribed by the Secretary of Transportation that
       include the way in which information is disclosed and
       retained under this section, a person transferring
       ownership of a motor vehicle shall give the transferee
       the following written disclosure:

            (A)   Disclosure of the cumulative     mileage
                  registered on the odometer.

            (B)   Disclosure that the actual mileage is
                  unknown, if the transferor knows that the
                  odometer reading is different from the
                  number of miles the vehicle has actually
                  traveled.

       (2) A person transferring ownership of a motor vehicle
       may not violate a regulation prescribed under this
       section or give a false statement to the transferee in
       making the disclosure required by such a regulation.

                                 * * *

       (5) The Secretary may exempt such classes or categories
       of vehicles as the Secretary deems appropriate from
       these requirements.   Until such time as the Secretary
       amends or modifies the regulations set forth in 49 CFR
       580.6, such regulations shall have full force and
       effect.

The Secretary of Transportation exempted vehicles over ten-years

old.    The ten-year manufacture date exemption to 49 C.F.R. § 580.5

is provided by 49 C.F.R. § 580.17(a)(3).     The exemption states:

       Notwithstanding the requirements of §§ 580.5 and 580.7:

       (a) A transferor or a lessee of any of the following
       motor vehicles need not disclose the vehicle’s odometer
       mileage:



                                 - 7 -
                                * * *

     (3) A vehicle that was manufactured in a model year
     beginning at least ten years before January 1 of the
     calendar year in which the transfer occurs.

49 C.F.R. § 580.17(a)(3).

     The Odometer Act is remedial legislation that should be

“broadly construed to effectuate its purpose.”     Owens v. Samkle

Automotive, Inc., 425 F.3d 1318, 1322 (11th Cir. 2005).     “To be

sure, violators are subject to both civil and criminal penalties

for ‘technical’ violations even if they commit them without intent

to defraud, as well as to suits for injunctive relief by the United

States and the fifty States.”   Id. at 1324-25 (internal citations

omitted).

     To address the issues that the Court identified in its Opinion

and Order granting the Motion to Dismiss, plaintiff added certain

allegations to paragraph 13 of the Amended Complaint, set forth

below in italics:

     Throughout the process of selling the GMC to Mr. Tirtel,
     Sunset Auto always maintained that the GMC had only
     138,616 miles on it. This representation is reflected
     on:

            a. The Loanliner Documentary Draft from Mr.
            Tirtel’s lender which was completed by Sunset
            Auto by filling in all of the handwritten
            information including the vehicle mileage
            section, where it indicated that the GMC had
            138,616 and did not write “exempt” thereon;
            (see Exhibit A) and,




                                - 8 -
           b. The N.A.D.A. web printout provided to Mr.
           Tirtel and faxed to his lender by Sunset Auto
           (the “NADA Sale Printout”). The NADA Sale
           Printout was generated by Sunset Auto, and all
           information contained thereon was input by
           Sunset Auto for the purpose of disclosing the
           GMC’s value based upon the stated
           mileage. See Exhibit B.

(Doc. #49, ¶ 13.)          CarMax argues that the additional allegations

do not demonstrate CarMax made a false statement, nor that any

odometer disclosure was required because at the time of the GMC’s

transfer to plaintiff on March 15, 2018, it was within the 10-year

exemption period provided by Florida law, effective as of January

1, 2018.

     Plaintiff disputes that CarMax should be shielded from the

disclosure     requirements       because      at   the   time    that     CarMax

transferred the GMC to Sunset Auto on or about July 27, 2017, it

was still well within the non-exemption period.               (Doc. #49, ¶ 37.)

Plaintiff otherwise asserts that he has satisfied the pleading

requirements for an Odometer Act violation.

     Here, the Court agrees that Tirtel has properly alleged

violations     of    the    Odometer     Act   against    CarMax.        The   Act

specifically states that “[a] person transferring ownership of a

motor vehicle may not violate a regulation prescribed under this

section or give a false statement to the transferee in making the

disclosure     required      by   such    a    regulation.”      49   U.S.C.     §

32705(a)(2).        Plaintiff alleges that CarMax violated the Act by




                                       - 9 -
transferring   the   GMC   to    Sunset   Auto   without   disclosing   the

vehicle’s true mileage, instead reporting the “actual mileage” of

138,616.   Plaintiff attaches what appears to be the certificate

of title 5 from CarMax to Sunset Auto with the mileage stated as

138,616.   (Doc. #49-10.)       Plaintiff also alleges that CarMax “knew

or should have known, to the point that it was recklessly or

grossly negligent not to know, that the mileage had been changed

on the GMC, and sold the GMC to him with intent to defraud.”        (Doc.

#49, ¶ 32.)     See Owens, 425 F.3d at 1321 (noting that “the

statute’s meaning is clear — if you violate the Odometer Act, and

you do so with the intent to defraud your victim in any respect

relating to the Odometer Act or the regulations passed pursuant to

it, you are liable”).      And CarMax’s transfer of the GMC was within

the non-exemption period. 6       These allegations are enough to state

a claim under the Act.



     5 The regulations at 49 C.F.R. § 580.5(c) provides that “[i]n
connection with the transfer of ownership of a motor vehicle, each
transferor shall disclose the mileage to the transferee in writing
on the title ....”
     6 The fact that CarMax did not transfer GMC directly to Tirtel
does not seem to make a difference in the analysis and has never
been addressed by the Eleventh Circuit. CarMax does not discuss
the issue with regard to Count I and plaintiff cited to two non-
binding decisions which found that privity between the parties is
not required to enforce the Odometer Act’s provisions. (Doc. #56,
p. 7.) This makes sense given the broad remedial nature of the
Act as recognized the Eleventh Circuit. See Owens, 425 F.3d at
1325 (noting that the purposes of the private civil remedy under
the Odometer Act is “to compensate victims for harm suffered, and
to ensure strict compliance with the Odometer Act’s provisions”).



                                   - 10 -
       B. FDUTPA (Count II)

     With respect to Count II, Tirtel contends that defendants

violated the Florida Deceptive and Unfair Trade Practices Act

(FDUTPA), Fla. Stat. § 501.201 et seq.          As a consumer protection

law, FDUTPA seeks to “protect the consuming public and legitimate

business enterprises from those who engage in unfair methods of

competition,    or   unconscionable,     deceptive,    or   unfair    acts   or

practices in the course of any trade or commerce.”             Fla. Stat. §

501.202(2).    “To state an FDUTPA claim, [a plaintiff] must allege

(1) a deceptive act or unfair trade practice; (2) causation; and

(3) actual damages.”         Dolphin LLC v. WCI Communities, Inc., 715

F.3d 1243, 1250 (11th Cir. 2013) (citation omitted).                 A per se

violation of FDUTPA stems from the transgression of “[a]ny law,

statute, rule, regulation, or ordinance which proscribes unfair

methods of competition or unfair, deceptive, or unconscionable

acts or practices.”        Blair v. Wachovia Mortg. Corp., No. 11–cv–

566–Oc–37TBS,    2012   WL    868878,   *3   (M.D.   Fla.   Mar.   14,    2012)

(internal citations omitted).

     Here,     plaintiff      alleges   that    defendants     made      false,

deceptive, or misleading statements with regard to the “financing

of the GMC in violation of Fla. Stat. § 320.27(9)(b)(3)” and that

“the failure of the Defendants to comply with the requirements of

Chapter 320, Florida Statutes, is a per se violation of FDUTPA

pursuant to Fla. Stat. § 501.203(3)(c).          (Doc. #49, ¶ 45.)



                                   - 11 -
     As discussed above, plaintiff sufficiently states a claim for

fraudulent odometer disclosure and, thus, plaintiff’s FDUTPA claim

is also sufficient.   Therefore, defendant’s motion to dismiss is

denied as to Count II.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendant Carmax Auto Superstores, Inc.’s Motion to Dismiss

Amended (Doc. #51) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this __5th__ day of

December, 2018.




Copies:
Counsel of Record




                                - 12 -
